IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-40886
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

GERMAN ALONSO GRAMAJO-MURALLES,

                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-01-CR-126-1
                       - - - - - - - - - -
                          June 19, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender representing German Alonso

Gramajo-Muralles has requested leave to withdraw as counsel and

has filed a brief as required by Anders v. California, 386 U.S.
738 (1967).    Gramajo-Muralles has not filed a response.   Our

independent review of the brief and the record discloses no

nonfrivolous issue.    Accordingly, counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-40886
                               -2-

responsibilities, and the appeal is DISMISSED.   See 5TH CIR. R.

42.2.